People v Salem (2019 NY Slip Op 06694)





People v Salem


2019 NY Slip Op 06694


Decided on September 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 24, 2019

Acosta, P.J., Manzanet-Daniels, Mazzarelli, Webber, Moulton, JJ.


9898 1341N/15

[*1]The People of the State of New York, Respondent,
v Ait-Abdellah Salem, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jennifer Westphal of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. Conviser, J.), rendered August 9, 2016, convicting defendant, after a jury trial, of assault in the second degree and petit larceny, and sentencing him, as a second violent felony offender, to an aggregate term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence, including testimony regarding the sequence of events in which a plainclothes anticrime officer identified himself, supported the inference that at the time of the assault defendant knew that his victim was a police officer.
The court providently exercised its discretion in refusing to allow defendant to show the jury the condition of his teeth, a matter allegedly bearing on the credibility of an officer's testimony, inasmuch as defendant offered no proof that the condition of his teeth had not changed in the 18 months between the arrest and the trial (see People v Rodriguez, 64 NY2d 738, 741 [1984]).
Defendant's challenges to the court's supplemental instructions are unpreserved, and we decline to review them in the interest of justice. As an alternative holding, we find that the court meaningfully responded to the jury notes.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 24, 2019
CLERK